






Exhibit 10.11




AMENDMENT NUMBER FOUR
to the
MORTGAGE LOAN PARTICIPATION PURCHASE AND SALE AGREEMENT
dated as of March 25, 2011
between
BARCLAYS BANK PLC
and
NATIONSTAR MORTGAGE LLC


This AMENDMENT NUMBER FOUR (this “Amendment”) is made as of this 18th day of
July, 2013, by and between Barclays Bank PLC (“Purchaser” and “Agent”) and
Nationstar Mortgage LLC (“Seller”), to that certain Mortgage Loan Participation
Purchase and Sale Agreement, dated as of March 25, 2011 (as amended by that
certain (i) Amendment and Waiver, dated as of February 17, 2012, (ii) Amendment
Number One to the Mortgage Loan Participation Purchase and Sale Agreement, dated
as of February 29, 2012, (iii) Amendment Number Two to the Mortgage Loan
Participation Purchase and Sale Agreement, dated as of August 28, 2012, and (iv)
Amendment Number Three to the Mortgage Loan Participation Purchase and Sale
Agreement, dated as of December 24, 2012, each by and between Purchaser and
Seller, and as further amended, restated, supplemented or otherwise modified
from time to time, the “Purchase Agreement”), by and between Purchaser and
Seller.
 
WHEREAS, Purchaser, Agent and Seller have agreed to amend the Purchase Agreement
as more particularly set forth herein.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:


SECTION 1.Amendments. Effective as of May 17, 2013 (the “Effective Date”), the
Purchase Agreement is hereby amended as follows:


(a)Section 1 of the Purchase Agreement is hereby amended by deleting the
definition of “Master Repurchase Agreement” in its entirety and replacing it
with the following:


“Master Repurchase Agreement” means that certain Amended and Restated Master
Repurchase Agreement, dated as of May 17, 2013, by and among Purchaser, Seller
and Sutton Funding LLC, as the same shall be amended, restated, supplemented or
otherwise modified from time to time.
(b)    Section 1 of the Purchase Agreement is hereby amended by deleting the
definition of “Master Netting Agreement” in its entirety and replacing it with
the following:


“Master Netting Agreement” means that certain Amended and Restated Global
Netting and Security Agreement, dated as of May 17, 2013, among Purchaser,
Seller, Sutton Funding LLC and certain Affiliates and Subsidiaries of Purchaser
and/or Seller, entered into in




--------------------------------------------------------------------------------




connection with this Agreement and the Master Repurchase Agreement, as the same
shall be amended, restated, supplemented or otherwise modified from time to
time.
(c)    Section 1 of the Purchase Agreement is hereby amended by deleting the
definition of “Maturity Date” in its entirety and replacing it with the
following:


“Maturity Date” means September 27, 2013.
(d)    Section 1 of the Purchase Agreement is hereby amended by deleting the
definition of “MRA Pricing Side Letter” in its entirety and replacing it with
the following:


“MRA Pricing Side Letter” means the Amended and Restated Pricing Side Letter,
dated as of May 17, 2013, among Seller, Purchaser and Sutton Funding LLC entered
into in connection with the Master Repurchase Agreement, as the same shall be
amended, restated, supplemented or otherwise modified from time to time.
SECTION 2.    Fees and Expenses. Seller agrees to pay to Purchaser all fees and
out of pocket expenses incurred by Purchaser and Agent in connection with this
Amendment, including all reasonable fees and out of pocket costs and expenses of
the legal counsel to Purchaser and Agent incurred in connection with this
Amendment, in accordance with Section 21 of the Purchase Agreement. In addition,
as a condition precedent to the effectiveness of this Amendment, Seller shall
have paid to Purchaser the fee set forth in Section 2 of Amendment Number One to
the MRA Pricing Side Letter, dated as of July 18, 2013, by and between Seller
and Purchaser.


SECTION 3.    Defined Terms. Any terms capitalized but not otherwise defined
herein should have the respective meanings set forth in the Purchase Agreement.


SECTION 4.    Limited Effect. Except as amended hereby, the Purchase Agreement
shall continue in full force and effect in accordance with its terms. Reference
to this Amendment need not be made in the Purchase Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Purchase Agreement, any reference in any of such items to the Purchase Agreement
being sufficient to refer to the Purchase Agreement as amended hereby.


SECTION 5.    Representations. In order to induce Purchaser and Agent to execute
and deliver this Amendment, Seller hereby represents to Purchaser and Agent that
as of the date hereof, (i) Seller is in full compliance with all of the terms
and conditions of the Program Documents and remains bound by the terms thereof,
(ii) no default or event of default has occurred and is continuing under the
Program Documents, and (iii) no Servicing Termination Event has occurred and is
continuing under the Purchase Agreement.


SECTION 6.    Governing Law. This Amendment and the rights and obligations of
the parties hereunder shall be construed in accordance with and governed by the
laws of the State of New York, without regard to principles of conflicts of laws
(other than Sections 5-1401 and 5‑1402 of the New York General Obligations Law
which shall be applicable).


SECTION 7.    Counterparts. For the purpose of facilitating the execution of
this Amendment, and for other purposes, this Amendment may be executed
simultaneously in any number of counterparts. Each counterpart shall be deemed
to be an original, and all such counterparts shall constitute one and the same
instrument. The parties intend that faxed signatures and electronically imaged
signatures such as .pdf files




--------------------------------------------------------------------------------




shall constitute original signatures and are binding on all parties. The
original documents shall be promptly delivered, if requested.


[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]






IN WITNESS WHEREOF, Purchaser, Agent and Seller have caused their names to be
duly signed to this Amendment by their respective officers thereunto duly
authorized, all as of the date first above written.




BARCLAYS BANK PLC,
Purchaser and Agent




By:    /s/ Ellen V. Kiernan     
Name: Ellen V. Kiernan
Title: Director




NATIONSTAR MORTGAGE LLC,
Seller




By:    /s/ Ellen Coleman     
Name: Ellen Coleman
Title: Treasurer




